     Case 1:18-cr-00120 Document 47 Filed 08/03/20 Page 1 of 4 PageID #: 171



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 1:18-00120

TYLER ROMINE

                       MEMORANDUM OPINION AND ORDER

           In Bluefield, on August 3, 2020, came the defendant,

Tyler Romine, in person and by counsel, David R. Bungard,

Assistant Federal Public Defender; came the United States by John

L. File, Assistant United States Attorney; and came United States

Probation Officer Kachine Jonese, for a hearing on the petition

to revoke the defendant's term of supervised release.

           The court informed the defendant of the alleged

violations contained in the petition to revoke the term of

supervised release, filed on June 25, 2020.            The court found that

the defendant had received written notice of the alleged

violation as contained in the petition and that the evidence

against the defendant had been disclosed.            The court advised the

defendant that, pursuant to Rule 32.1(b) of the Federal Rules of

Criminal Procedure, he has the right to a hearing and assistance

of counsel before his term of supervised release could be

revoked.     Defendant did not contest that the government would be

able to prove the charges by a preponderance of the evidence.

Whereupon the court found that the charges were established by a

preponderance of the evidence.
   Case 1:18-cr-00120 Document 47 Filed 08/03/20 Page 2 of 4 PageID #: 172



         The court found that the Guideline imprisonment range for

the revocation of supervised release upon such grounds was seven

to thirteen months.     The court further found that the Guideline

ranges issued by the Sentencing Commission with respect to

revocation of probation and supervised release are policy

statements only and are not binding on the court.           Thus, the

court stated that the relevant statutory provision is 18 U.S.C. §

3583(e)(3), which provides a maximum term of imprisonment of

twenty-four months.     Neither party objected to the Guideline

range and statutory penalty as determined by the court.

         After giving counsel for both parties and defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant's term of supervised release be revoked, and

he is sentenced to time served.        Upon release from imprisonment,

defendant will serve a term of supervised release of thirty-four

(34) months.    While on supervised release, defendant shall not

commit another federal, state or local crime, and shall be

subject to the Standard Conditions of Supervision adopted by this

court.   All previously imposed conditions of supervision remain

in effect.   Defendant is directed to report to the United States

Probation Office in the Middle District of Florida no later than

August 7, 2020.    Finally, the court reimposed the unpaid portion

of defendant’s special assessment of $100.00.


                                     2
   Case 1:18-cr-00120 Document 47 Filed 08/03/20 Page 3 of 4 PageID #: 173



         In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into account

the nature and circumstances of the offense and the history and

characteristics of the defendant.        The court further concluded

that the sentence imposed will provide adequate deterrence to

criminal conduct and protect the public from further crimes of

the defendant.

         The defendant was informed of his right to appeal the

court's findings and the revocation of his supervised release.

The defendant was further informed that in order to initiate such

an appeal, a Notice of Appeal must be filed in this court within

fourteen (14) days.     The defendant was advised that if he wishes

to appeal and cannot afford to hire counsel to represent him on

appeal, the court will appoint counsel for him.           The defendant

was further advised that if he so requests, the Clerk of court

will prepare and file a notice of appeal on his behalf.

         The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, the United

States Marshal for the Southern District of West Virginia, and

the Probation Department of this court.


                                     3
Case 1:18-cr-00120 Document 47 Filed 08/03/20 Page 4 of 4 PageID #: 174



      IT IS SO ORDERED this 3rd day of August, 2020.

                                ENTER:


                                 David A. Faber
                                 Senior United States District Judge




                                  4
